NUMBER 13-15-00253-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                                    IN RE ERWIN BURLEY


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Longoria
                      Memorandum Opinion Per Curiam1

        Relator, Erwin Burley, proceeding pro se, filed a petition for writ of mandamus in

the above cause on June 3, 2015, seeking to compel the trial court to rule on relator’s

petition for writ of habeas corpus. Relator alleges that his petition for writ of habeas

corpus was received by the Nueces County Clerk on March 17, 2015, but the trial court

has refused to issue a ruling thereon.




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
       To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). It is relator’s burden to

properly request and show entitlement to mandamus relief. Barnes v. State, 832 S.W.2d
424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig. proceeding) (“Even a pro se applicant

for a writ of mandamus must show himself entitled to the extraordinary relief he seeks.”).

In addition to other requirements, relator must include a statement of facts supported by

citations to “competent evidence included in the appendix or record,” and must also

provide “a clear and concise argument for the contentions made, with appropriate

citations to authorities and to the appendix or record.” See generally TEX. R. APP. P. 52.3.

In this regard, it is clear that relator must furnish an appendix or record sufficient to support

the claim for mandamus relief. See id. R. 52.3(k) (specifying the required contents for the

appendix); R. 52.7(a) (specifying the required contents for the record).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that relator has not met his burden to obtain

mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. For instance, relator has

not provided an appendix or record in support of his claim for mandamus relief. See TEX.

R. APP. P. 52.3(k), 52.7(a). Accordingly, we deny the petition for writ of mandamus. See

id. R. 52.8(a).




                                               2
                               PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
4th day of June, 2015.




                           3